The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to communications filed on 5/5/2021.
Claims 1-23 are pending.
DETAILED ACTION
Claim Objections
Claim 14-20 are objected to because of the following informalities:  
In claims 14-19, the term "the tree detection system of […]" should be - - the system of […] - -.
In claim 20, the limitation "receive, from each of the at least a third node of the plurality of nodes, a third response." should be - - receive, from each of the at least a third node of the plurality of nodes, a third response; - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations recite "grouping nodes based on their at least a response". The term "a response" has improper antecedent basis because the limitations of claim 1 also recite "collecting, for each node […], a response from at least another node". 
For examination purposes, the limitations have been interpreted as "collecting, for each node […], one or more responses from at least another node" and "grouping nodes based on the one or more responses from at least another node".
Furthermore, it's unclear if the limitations "grouping nodes based on their at least a response [...]" (hereinafter "grouping limitation") and "generating the communication trust tree […] of the generated groups" (hereinafter the generating limitation) hold any patentable weight when only a single node provides a response (i.e., the limitations enable a single response by reciting that a response is received "from at least another node"). However, the grouping limitation requires multiple nodes (i.e. "grouping nodes"). If the grouping limitation has no patentable weight when only one response is received, then the generating limitation also lacks patentable weight because the trust tree is generated based on the "generated groups". 
Therefore, it's unclear if the grouping limitation and the generating limitation hold any patentable weight, or if claim 1 requires a plurality of responses from multiple nodes in the collecting step.
For examination purposes, the limitation "grouping nodes based on their at least a response" has been interpreted as "grouping the at least another node based on the response from the at least another node"
Claim 1 further recites "wherein each node communication tree is associated with at least one group". However, the term "each node communication tree" has insufficient antecedent basis. For examination purposes, the limitation has been interpreted as "wherein each node of the communication tree is associated with at least one group".
Claim 1 further recites the limitation "generating the communication trust tree that comprises a hierarchical tree of the generated groups". The limitation has insufficient antecedent basis for the term "the generated groups" in the claim. For examination purposes, the term has been interpreted as  "generating the communication trust tree that comprises a hierarchical tree of the at least one group".
Regarding claims 2 and 4-5, and 9, the limitations invoke, by reference, all of the limitations of claim 1. Therefore, claims 2-9 are rejected for the same reasons as set forth in the rejection of claim 1, above.
Claim 2 further recites "wherein collecting responses from the nodes further comprises: […]" (hereinafter the wherein clause of claim 2). However, claim 2 invokes, by reference, all of the limitations of claim 1, and claim 1 does not include a limitation of "collecting responses from the nodes". Claim 1 does include the limitation "collecting [...] a response from at least another node of the communication tree". Therefore, the wherein clause of claim 2 has been interpreted as "wherein collecting a response from at least another node of the communication tree further comprises: [...]".
Further, claim 5 recites the clause "wherein the response is one of: […]". There is improper antecedent basis for the term "the response" because, while claim 1 recites "a response" in line 5, the "response of claim 1 is potentially a plurality of responses (i.e., a response "for each node").
Claim 9 further recites the limitation "the responses". There is insufficient antecedent basis for the limitation in the claims. For examination purposes, the limitation has been interpreted as "the response from at least another node of the communication tree".
Regarding claim 3, the limitations invoke, by reference, all of the limitations of claim 2. Therefore, claim 3 is rejected for the same reasons as set forth in claim 2, above.
Regarding claim 6, the limitations invoke, by reference, all of the limitations of claim 5. Therefore, claim 6 is rejected for the same reasons as set forth in the rejection of claim 5, above.
Claim 6 further recites the clause "wherein the refusal to respond message is declared when a node has not responded within a predefined period of time to the request". Claim 6 invokes, by reference, all of the limitations of claim 5. It's unclear if claim 6 always holds any patentable weight since in claim 5, the "refusal to respond message" is an optional feature. That is, if the response of claim 5 is, for example, an error message, then does claim 6 hold any patentable weight? For examination purposes, claim 5 has been interpreted as requiring the response to be the refusal to respond message.
Regarding claim 7, the limitations invoke, by reference, all of the limitations of claim 5. Therefore, claim 7 is rejected for the same reasons as set forth in the rejection of claim 5, above.
Claim 7 further recites the clause "wherein a node is determined to be a threat when the received response is the error message". Claim 7 invokes, by reference, all of the limitations of claim 5. It's unclear if claim 7 always holds any patentable weight since in claim 5, the "error message" is an optional feature. That is, if the response of claim 5 is, for example, an IP address, then does claim 7 hold any patentable weight? For examination purposes, claim 5 has been interpreted as requiring the response to be the error message.
Regarding claim 8, the limitations invoke, by reference, all of the limitations of claim 5. Therefore, claim 8 is rejected for the same reasons as set forth in the rejection of claim 5, above.
Claim 8 further recites the limitation "the retrieved response". There is insufficient antecedent basis for the limitation in the claims. For examination purposes, the limitation has been interpreted as "the response".
Claim 8 further recites the clause "wherein a node is determined to be a threat when the retrieved response is the refusal to respond message". Claim 8 invokes, by reference, all of the limitations of claim 5. It's unclear if claim 8 always holds any patentable weight since in claim 5, the "refusal to respond message" is an optional feature. That is, if the response of claim 5 is, for example, an IP address, then does claim 8 hold any patentable weight? For examination purposes, claim 5 has been interpreted as requiring the response to be the refusal to respond message.
Regarding claim 10, the limitations recite features similar in scope to those of claim 1. Therefore, claim 10 is rejected for the same reasons as set forth in the rejection of claim 1, above.
Regarding claim 11, the limitations recite features similar in scope to those of claim 1. Therefore, claim 11 is rejected for the same reasons as set forth in the rejection of claim 1, above.
Regarding claims 12-13 and 15-19, the limitations invoke, by reference, all of the limitations of claim 11. Therefore, claims 12-13 and 15-19 are rejected for the same reasons as set forth in claim 11, above.
Claim 13 further recites limitations similar in scope to those of claim 2. Therefore, claim 13 is rejected for the same reasons as set forth in claim 2, above.
Regarding claim 14, the limitations invoke, by reference, all of the limitations of claim 13. Therefore, claim 14 is rejected for the same reasons as set forth in the rejection of claim 13, above.
Regarding claim 20, the limitations recite "send a name resolution request, for a communication node of the communication tree". The term "the communication tree has insufficient antecedent basis. For examination purposes, the term "the communication tree" has been interpreted as "a communication tree".
Claim 20 further recites "receive, from each of the at least a second node [...]". There is improper antecedent basis for the term "a second node" because claim 20 previously recited "a second node" in page 22, line 4. For examination purposes, the limitation has been interpreted as "receive, from each of the at least the second node [...]".
Claim 20 further recites "receive, from each of the at least a third node [...]". There is improper antecedent basis for the term "a third node" because claim 20 previously recited "a third node" in page 22, line 7. For examination purposes, the limitation has been interpreted as "receive, from each of the at least the third node [...]".
Claim 20 further recites "store in memory the one or more groups". There is improper antecedent basis for the term "the one or more groups". For examination purposes, the limitation has been interpreted as "store in memory the at least one group".
Regarding claims 21-23, the limitations invoke, by reference, all of the limitations of claim 20. Therefore, claims 21-23 are rejected for the same reasons as set forth in the rejection of claim 20, above.
Claim 21 further recites "display each group on a display based on the group's position". There is insufficient antecedent basis for the term "the group's position". For examination purposes, the limitation has been interpreted as "display the one or more groups on a display based on a position of the one or more groups".
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-12, and 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The following is the Principles of Law:
A patent may be obtained for "any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof'.
The Supreme Court has "long held that this provision contains an important implicit exception [:] Laws of nature, natural phenomena, and abstract ideas are not patentable".
Under the now familiar two-part test described by the Supreme Court in Alice, “[W]e must first determine whether the claims at issue are directed to a patent-ineligible concept”, such as an abstract idea. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2355 (2014). If so, we must then “consider the elements of each claim both individually and 'as an ordered combination' to determine whether the additional elements 'transform the nature of the claim' into a patent-eligible application. Id. (quoting Mayo, 132 S. Ct. at 1298, 1297). For the reasons set forth below, we find that the claims are directed to the abstract idea of classifying and storing digital images in an organized manner and fail to add an inventive concept sufficient to confer patent eligibility.
The examiner is bound by and applies the framework as set forth by the Court in Mayo and reaffirmed by the Court in Alice for determining whether the claims are directed to patent-eligible subject matter.
As reference, the examiner relies on the steps outlined by the 2019 Revised Subject Matter Eligibility Guidance published on Monday, January 7, 2019. The steps are as follows:
Step one: Are the claims at issue directed to a process, machine, manufacture, or composition of matter?
The examiner concludes that claims 1-23, are directed towards statutory subject matter.
Step two: Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea? In accordance with judicial precedent, and to increase consistency in examination practice, the 2019 Revised Patent Subject Matter Eligibility Guidance sets forth a procedure to determine whether a claim is ‘‘directed to’’ a judicial exception. The procedures for step two includes two sub-steps:
Step 2A: This is a two prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception.
Regarding claim 1, the examiner has determined that the limitations include an abstract idea. For example, the limitations recite
A method for generating and representing a communication trust tree of network nodes in a network, comprising: 
receiving an address of a starting node in a communication tree; 
collecting, for each node of the communication tree extending from the starting node, a response from at least another node of the communication tree; 
grouping nodes based on their at least a response, wherein nodes having a same response are grouped into a group, wherein each node communication tree is associated with at least one group; and 
generating the communication trust tree that comprises a hierarchical tree of the generated groups.
The method is therefore directed towards receiving information (the information being the address and responses from the nodes), grouping data (the nodes) based on the received information, and displaying the grouped data. Therefore, the limitations are directed to concepts relating to tracking or organizing information, which has been deemed by the courts as being directed towards abstract ideas (e.g., see Electric Power Group, where methods for collecting information, analyzing it, and displaying results of the collection and analysis were found as being directed towards an abstract idea).
In prong two, the examiners evaluate whether the claim, as a whole, integrates the recited judicial exception into a practical application. To do this, additional elements recited in the claim are identified. The examiner concludes that additional elements are that integrate the judicial exception into a practical application are not present. While the claim recites terms like “network nodes”, “network”, “starting node”, “node”, “nodes”, these elements do not actually perform any of the recited steps. The reception of information (e.g. the receiving the address and collecting the responses) and the analysis (e.g. the grouping and the generation of the trust tree) could be performed by a human either mentally or with the aid of elements such as paper and pencil, as long as the information is made available in any manner to the human. 
Therefore, under Step 2A, the claim is found to be directed towards a judicial exception.
Step 2B: Does the claim provide an inventive concept? The examiner concludes that the claim lacks specific limitations that are not well-understood, routine, or conventional in the field. For example, all of the limitations, even when implemented by a computer (which is not recited in claim 1) could be performed by a general purpose computing device and would not require unconventional equipment to be performed.
Therefore, claim 1 is rejected as being directed towards an abstract idea.
Regarding claims 4-8, the limitations simply define what the type of information received includes or how to analyze the information. As such, claims 4-8 fail to include any additional elements that would transform the idea of claim 1 into significantly more than the abstract idea. Therefore, claims 4-8 are rejected as being directed towards an abstract idea.
Regarding claim  9, the limitations recite displaying certain information derived from the analysis of the received data. In the Electric Power Group decision, displaying the results of the analysis of the received data was not sufficient to transform the idea into significantly more than the abstract idea. Therefore, claim 9 is rejected as being directed towards an abstract idea.
Regarding claim  10, the limitations recite features similar in scope to those of claim 1. Claim 10 additionally recites “a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process” to perform the recited steps. However, simply performing an abstract idea in a general purpose computer system is not sufficient to transform the idea into significantly more than the abstract idea.
Therefore, claim 10 is rejected as being directed towards an abstract idea.
Regarding claim  11, the limitations recite features similar in scope to those of claim 1. Claim 11 additionally recites “a processing circuitry; and a network interface for interfacing to a network, the network interface communicatively connected to the processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system” to perform the recited steps. However, simply performing an abstract idea in a general purpose computer system is not sufficient to transform the idea into significantly more than the abstract idea.
Therefore, claim 11 is rejected as being directed towards an abstract idea.
Regarding claim 12, the limitations recite additional elements such as “an input/output (I/O) interface communicatively connected to the processing unit, wherein the I/O interface is adapted to connect to a display unit” and “the memory further containing instructions for display of the trust tree on the display unit”. However, displaying information by a general purpose computer does not transform the idea into significantly more than the abstract idea.
Regarding claims 15-19, the limitations recite features similar in scope to those of claims 4-8. Therefore, claims 15-19 are similarly rejected as being directed towards an abstract idea.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9-12, and 15 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Keesara et al. (US 20120063453 A1, hereinafter Keesara).
Regarding claim 1, Keesara discloses a method for generating and representing a communication trust tree of network nodes in a network (Fig. 2, nodes in a network), comprising: 
receiving an address of a starting node in a communication tree (¶[0037], "Device B 202 receives a data packet 210 (such as an IEEE 802.1ag request data packet or a Linktrace Message: "LTM") from Root Device A 201. The data packet provides a multicast target MAC address" - an address of the starting node is necessary for 802.1ag or Linktrace Message transmission. Since the root device is a computer programmed to perform the specified steps (see ¶[0034]-[0035]), receiving the address is inherent.); 
collecting, for each node of the communication tree extending from the starting node, a response from at least another node of the communication tree (¶[0037], "Device B 202 receives a data packet 210 (such as an IEEE 802.1ag request data packet or a Linktrace Message: "LTM") from Root Device A 201. The data packet provides a multicast target MAC address"; ¶[0038], "Device B 202 forwards an instance of the data packet 210-1, 210-2 to Device X 203 and Device Y 204, respectively. In addition, Device B 202 generates and transmits a response (such as an IEEE 802.1ag reply data packet or "LTR") back to Root Device A 201. The response sent from Device B 202 indicates Device B's placement with respect to a hierarchical tree of network devices 201, 203, 204 belonging to the multicast group"; ¶[0040], "Both Device X 203 and Device Y 204 each respectively receive a data packet instance 210-1, 210-2. In response to receipt of a data packet instance 210-1, 210-2, Device X 203 and Device Y 204 each individually generate and transmit a response 225, 230 (such as an Linktrace Response: "LTR") through Device B 202 and back to Root Device A 201"); 
grouping nodes based on their at least a response (¶[0038], "The response sent from Device B 202 indicates Device B's placement with respect to a hierarchical tree of network devices 201, 203, 204 belonging to the multicast group"; ¶[0040], "The response 225 sent from Device X 203 indicates Device X's placement with respect to the hierarchical tree of network devices 201, 203, 204 belonging to the multicast group. The response 230 sent from Device Y 204 indicates Device Y's 204 placement with respect to the hierarchical tree of network devices 201, 203, 204 belonging to the multicast group. Root Device A 201 receives all the responses 220, 225, 230 and can construct a graphical representation of all the paths between Root Device A 201, Device B 202, Device X 203 and Device Y 204"), 
wherein nodes having a same response are grouped into a group (¶[0037]-[0040], device B, device X, and device Y all indicate that they belong to the same group and the root device constructs a graphical representation of the tree, which would not include device z from Fig. 2 because it is not part of the group - see also ¶[0060], "he network device 201 renders a graphical representation of the hierarchical tree of network devices belonging to the multicast group"), 
wherein each node communication tree is associated with at least one group (¶[0037]-[0040], each node of the tree constructed by the root node belongs to the multicast group - see also fig. 2 and ¶[0060], "he network device 201 renders a graphical representation of the hierarchical tree of network devices belonging to the multicast group"); and 
generating the communication trust tree that comprises a hierarchical tree of the generated groups (¶[0060], "he network device 201 renders a graphical representation of the hierarchical tree of network devices belonging to the multicast group").
Regarding claim 4, Keesara discloses the method of claim 1, wherein the starting node is a root node (Fig. 2, device B branches off into three other devices (i.e. is a root for device x, device y, and device z)).
Regarding claim 9, Keesara discloses the method of claim 1, further comprising: displaying each group on a display based on the group's position in the hierarchical tree (¶[0063], "FIG. 6 is a block diagram example of a graphical representation of a hierarchical tree of network devices according to embodiments herein. The graphical representation in FIG. 6 is related to the multicast traffic described in FIG. 2. It is noted that FIG. 6 is output requested by and displayed to a user which can be accessed via Simple Network Management Protocol (SNMP) from an offline network management tool"; Fig. 6, the display is based on the groups position in the hierarchical tree (see also ¶[0060], "At step 550, the network device 201 renders a graphical representation of the hierarchical tree of network devices belonging to the multicast group")); 
displaying communication links from groups sending requests for the responses (Fig. 6, the group members that transmitted responses to the request are displayed (i.e. device B, X, and Y); ¶[0062], "The graphical representation provides an illustration of the network devices that sent responses back to the root network device, as well as the available paths for multicast traffic flow throughout the hierarchical tree of network devices"); and 
displaying a notification relevant to each group, depending on the response (Fig. 6, the MAC address of the devices of the group is displayed; ¶[0062], "The graphical representation provides an illustration of the network devices that sent responses back to the root network device").
Regarding claim 10, Keesara discloses a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to execute a process (¶[0028], "a computer system 110 (such as a network device) that executes, runs, interprets, operates or otherwise performs a tree tracer application 150-1 and/or tree tracer process 150-2"; ¶[0029], "the computer system 110 may be any type of computerized device such as a personal computer, a client computer system, workstation, portable computing device, console, laptop, network terminal, etc."; ¶[0031], "the computer system 110 includes an interconnection mechanism 111 such as a data bus, motherboard or other circuitry that couples a memory system 112, a processor 113, an input/output interface 114, and a display 130"; ¶[0034], "The tree tracer application 150-1 may be stored on a computer readable medium (such as a floppy disk), hard disk, electronic, magnetic, optical, or other computer readable medium"), the process comprising: 
The remaining limitations of claim 10 recite features similar in scope to those of claim 1. Therefore, claim 10 is rejected for the same reasons as set forth in claim 1, above.
Regarding claims 11 and 15, Keesara discloses a system generating and representing a communication trust tree of network nodes in a network, comprising: a processing circuitry; and a network interface for interfacing to a network, the network interface communicatively connected to the processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system (¶[0028], "a computer system 110 (such as a network device) that executes, runs, interprets, operates or otherwise performs a tree tracer application 150-1 and/or tree tracer process 150-2"; ¶[0029], "the computer system 110 may be any type of computerized device such as a personal computer, a client computer system, workstation, portable computing device, console, laptop, network terminal, etc."; ¶[0031], "the computer system 110 includes an interconnection mechanism 111 such as a data bus, motherboard or other circuitry that couples a memory system 112, a processor 113, an input/output interface 114, and a display 130"; ¶[0034], "The tree tracer application 150-1 may be stored on a computer readable medium (such as a floppy disk), hard disk, electronic, magnetic, optical, or other computer readable medium").
The remaining limitations of claims 11 and 15 recite features similar in scope to those of claims 1 and 4. Therefore, claims 11 and 15 are rejected for the same reasons as set forth in claims 1 and 4, above.
Regarding claim 12, Keesara discloses the system of claim 11, further comprising: an input/output (I/O) interface communicatively connected to the processing unit, wherein the I/O interface is adapted to connect to a display unit (¶[0031], "the computer system 110 includes an interconnection mechanism 111 such as a data bus, motherboard or other circuitry that couples a memory system 112, a processor 113, an input/output interface 114, and a display 130"; see also Fig. 1); and, 
the memory further containing instructions for display of the trust tree on the display unit (¶[0063], "FIG. 6 is a block diagram example of a graphical representation of a hierarchical tree of network devices according to embodiments herein. The graphical representation in FIG. 6 is related to the multicast traffic described in FIG. 2. It is noted that FIG. 6 is output requested by and displayed to a user which can be accessed via Simple Network Management Protocol (SNMP) from an offline network management tool"; Fig. 6, the display is based on the groups position in the hierarchical tree (see also ¶[0060], "At step 550, the network device 201 renders a graphical representation of the hierarchical tree of network devices belonging to the multicast group")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5-8 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keesara (US 20120063453 A1) in view of Yau (US 20050030921 A1).
Regarding claim 5, Keesara discloses the method of claim 1.
Keesara does not disclose that the response is one of: an Internet Protocol (IP) address, an error message, and a refusal to respond message.
Yau discloses that the response is one of: an Internet Protocol (IP) address, an error message, and a refusal to respond message (¶[0129], "A node which refuses to reply to a Route Request or Route Reply with an acknowledgement message is classed as a selfish node and is dealt with according to the protocol"; ¶[0134], "A malicious node could send a Route Error message in response to a data packet it receives").
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Keesara in view of Yau so that the response is one of: an Internet Protocol (IP) address, an error message, and a refusal to respond message.
One of ordinary skill in the art would have been motivated because a type of response is a design choice and lack of responses or error messages are common responses in the art.
Regarding claim 6, the combined system of Keesara and Yau discloses the invention substantially as applied to claim 5, above, wherein the refusal to respond message is declared when a node has not responded within a predefined period of time to the request (Yau, ¶[0129], "A node which refuses to reply to a Route Request or Route Reply with an acknowledgement message is classed as a selfish node").
Regarding claim 7, the combined system of Keesara and Yau discloses the invention substantially as applied to claim 5, above, wherein a node is determined to be a threat when the received response is the error message (Yau, ¶[0014], "A further class of threats is from malicious nodes"; ¶[0134], "A malicious node could send a Route Error message in response to a data packet it receives").
Regarding claim 8, the combined system of Keesara and Yau discloses the invention substantially as applied to claim 5, above, wherein a node is determined to be a threat when the retrieved response is the refusal to respond message (Yau, ¶[0129], "A node which refuses to reply to a Route Request or Route Reply with an acknowledgement message is classed as a selfish node"; ¶[0013], "However, there is a related class of threats to routing arising from `selfish nodes`. These nodes try to exploit the routing protocol to their own advantage").
Regarding claims 16-19, Keesara discloses the tree detection system of claim 11.
The remaining limitations of claims 16-19 recite features similar in scope to those of claims 5-8. Therefore, claims 16-19 are rejected for the same reasons as set forth in the rejection of claims 5-8, above.
Allowable Subject Matter
Claims 2-3 and 13-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and by overcoming all respective 35 USC 112 rejections set forth above.
Claims 20-23 would be allowable by overcoming all respective 35 USC 112 rejections set forth above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20200344155 A1, which discloses a node processing a traceroute request (¶[0097]), and sending the traceroute request to different nodes (see ¶[0098]) to group the responses (see ¶[0099]).
US 7710900 B2, which discloses that “a hierarchical physical group tree may be generated to represent a network topology” (col. 3, lines 14-15).
US 20050152288 A1, which discloses a tree that may “comprise one or more group nodes that represent groups of devices. For example, in FIG. 3, intermediate nodes representing group nodes are designated Group A, Group B, Group C, Group D. The tree representation may further comprise leaf nodes that represent network devices, as shown in FIG. 3” (see ¶[0037]).

    PNG
    media_image1.png
    384
    593
    media_image1.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BORIS D GRIJALVA LOBOS whose telephone number is (571)272-0767. The examiner can normally be reached M-F 10:30AM to 6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BORIS D GRIJALVA LOBOS/               Primary Patent Examiner, Art Unit 2446